Exhibit 10.2

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into on
December 16, 2013, by and between Cubic Energy, Inc., a Texas corporation (the
“Company”), and Jon S. Ross (the “Employee”).

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated February 29, 2008 (the “Agreement”); and

 

WHEREAS, the Company and the Employee agree to amend the Agreement pursuant to
the terms set forth herein;

 

NOW THEREFORE, in consideration of the promises and the agreements, covenants,
representations and warranties hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, the Company and the Employee agree as follows:

 

1.                            Employment.  Section 2 of the Agreement is hereby
amended to read in its entirety as follows:

 

“1.  Employment.  The Company hereby employs the Employee in the capacity of
Executive Vice President and Corporate Secretary, or in such other positions of
the same or greater stature as the Company may direct or desire, and the
Employee hereby accepts the employment, on the terms and conditions hereinafter
set forth.”

 

2.                            Salary.  Section 4(a) of the Agreement is hereby
amended to read in its entirety as follows, for all pay periods commencing on or
after November 27, 2013:

 

“(a)                            Salary:  $25,000.00 per month, payable in
accordance with the Company’s ordinary payroll practices, and subject to all
applicable withholding obligations, or such higher compensation as may be
established by the Company from time to time.  Should the Employee become
“Partially Disabled,” which for purposes of this subsection means the inability
because of any physical or emotional illness to perform his assigned duties
under this Agreement, the Employee’s Salary shall nevertheless be paid in full
prior to the Employee’s termination pursuant to Section 10.  If the Employee,
during any period of Partial Disability, receives any periodic payments
representing lost compensation under any health and accident policy or under any
salary continuation insurance policy, the premiums for which have been paid by
the Company, the amount of Salary that the Employee would be entitled to receive
from the Company during the Partial Disability shall be decreased by the amounts
of such payments.”

 

3.                                      Life and Health Insurance.  Section 5 of
the Agreement is hereby amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“5.  Life and Health Insurance.  The Company, in its discretion, may apply for
and procure in its own name and for its own benefit, life insurance on the life
of the Employee in any amount or amounts considered advisable by the Company,
and the Employee shall submit to any medical or other examination and execute
and deliver any application or other instrument in writing, reasonably necessary
to effectuate such insurance.  The Company may provide health insurance,
including major medical coverage, for the Employee.  All insurance provided to
Employee shall be in such form and provide such coverage as may be determined by
the Board of Directors or the Compensation Committee of the Board of Directors. 
Until such time as the Company provides health insurance coverage to the
Employee, commencing on January 1, 2014, the Company shall reimburse the
Employee for expenses incurred by him for his personal health insurance
premiums, in an amount not to exceed $1,500 per month.

 

Reimbursement requests must be timely submitted by the Employee and, if timely
submitted, reimbursement payments shall be made to the Employee as soon as
administratively practicable following such submission, but in no event later
than the last day of the Employee’s taxable year following the taxable year in
which the expense was incurred.  In no event shall the Employee be entitled to
any reimbursement payments after the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred.  This paragraph
shall only apply to in-kind benefits and reimbursements that would result in
taxable compensation income to the Employee.”

 

4.                                      Defined Terms.  All capitalized terms
used in this Amendment which are not defined herein shall have the meanings set
forth therefor in the Agreement.

 

5.                                      Remaining Agreement Terms.  Except as
amended by this Amendment, any and all other terms of the Agreement shall remain
in full force and effect.

 

6.                                      Execution in Counterparts; Electronic
Transmission.  This Amendment may be executed in any number of counterparts with
the same effect as if the signatures thereto were upon one instrument. 
Transmission by facsimile or other electronic means of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Amendment
to be effective as of the date first set forth above.

 

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

 

By:

/s/David B. Brown

 

 

David B. Brown

 

 

Chairman of Compensation Committee

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/Jon S. Ross

 

Jon S. Ross, individually

 

--------------------------------------------------------------------------------